DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments, filed 04/21/2021, with respect to the previous 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that the instant specification “underscores the unpredictability in selecting compounds for an exciplex-containing fluorescent light-emitting element with favorable efficiency,” and further argues that exciplex formation is due to precise, complex interactions between two chemical compounds, and therefore unpredictable.
Presumably the claims would remedy this “unpredictability,” and provide suitable guidance, then, if this is the case, if exciplex formation is due to “precise, complex 
The instant specification suggests a variety of compounds may be the first organic compound, including compounds 100, 200, and 300, from Inoue (instant ¶125). The second compounds disclosed in the instant specification overlap significantly with the compounds disclosed by Inoue (compare instant ¶127 to prior art ¶161). Clearly, exciplex is not as unpredictable as applicant claims, as almost all of the compounds in the prior art reference can be used to form an exciplex. Hence, applicant’s argument is not persuasive for at least this reason.
Additionally, Liu remedies these deficiencies insofar is Liu sets forth requirements for using exciplex hosts with fluorescent dopants.
Taken together, these suggest sufficient guidance for choosing these compounds, and the cited case law is indeed relevant, and the rejection is not, as applicant argues, based on impermissible hindsight reasoning.
However, if choosing two compounds to form an exciplex is as unpredictable as applicant argues, then presumably one would not be able to make and use the full scope of the claimed invention without undue experimentation, and the claims should  

Double Patenting
Claims 2-21 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,700,291 B2, in view of claim 4 of the same, in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030, and Nakanotani, et al., US-20160190478-A1.
Claim 4 is used for the specific compound 300.
The difference between prior art and claims is that 1) prior art has a light-emitting substance, while claims require the light-emitting substance to be a fluorescent substance with a triplet energy lower than that of the exciplex, and 2) the claims require the second organic compound to include a π-rich heteroaromatic ring skeleton or an aromatic amine skeleton, and 3) the specific energy difference (and RISC, in claim 3, which is inherent for TADF compounds), all of which would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention in order to harvest light from exciplex efficiently in view of Liu (the aromatic amine skeleton skeleton is suggested by Liu’s use of TAPC), for the reasons set forth in the 35 USC §103 rejection, below.
The examiner would like to point out that US 10,700,291 B2 is a continuation of 14/224,641, previously published as Inoue, et al., US 2014/0291645 A1, and that most .

Claims 2-21 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10,586,931 B2 in view of Inoue, et al., US 2014/0291645 A1, and Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030, and Nakanotani, et al., US-20160190478-A1.
Instant claims require a fluorescent substance instead of a phosphorescent substance (guest material that is configured to convert triplet excitation energy into light emission), in addition to other limitations, all of which are obvious over Liu and Inoue for the same reasons set forth in the 35 USC §103 rejection, below.

Claims 2-21 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,586,932 B2 in view of Inoue, et al., US 2014/0291645 A1, and Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030, and Nakanotani, et al., US-20160190478-A1.
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-8, 10-17, 19-21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, et al., US-20140291645-A1, in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030.

Claim 2. Inoue teaches a light-emitting element (see Fig. 1 and ¶¶139-189) comprising:
A first electrode (101);
A light-emitting layer over the first electrode (113),
A second electrode over the light-emitting layer (102),
Wherein the layer includes a first layer comprising a phosphorescent substance (light-emitting layer comprises light-emitting substance, which can be phosphorescent; see ¶¶156-154, and, in the case where a phosphorescent is used as the light-emitting substance, it is preferable that the light-emitting layer include a host and a third substance, wherein the host and the third substance form an exciplex),
a first organic compound (host material which readily accepts electrons / has an electron-transport property; see ¶¶178-180),
and a second organic compound (third substance which readily accepts holes / has a hole-transport property; see ¶¶178-180),
wherein the first organic compound and the second organic compound are configured to form an exciplex (per above),
While Inoue teaches that the combination of the host material and the third substance form an exciplex in general, in order to obtain high energy transfer efficiency (see ¶¶178-179), and that preferred combinations of host materials and third substances which form an exciplex include a compound which readily accepts electrons and a compound which readily accepts holes (see ¶180), Inoue does not explicitly teach the first compound comprises a first skeleton that is a benzofuro[3,2-d]pyrimidine skeleton or a benzothieno[3,2-d]pyrimidine skeleton and a second skeleton that is a carbazole skeleton, wherein the first skeleton and the second skeleton are connected via a linking group, wherein a 4-position of the first skeleton is bonded to the linking group, wherein a 2-position of the first skeleton is bonded to a hydrogen, nor the second organic compound comprises a carbazole skeleton and an aromatic amine skeleton. 300:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding the compound which readily accepts electrons / has an electron-transporting property, Inoue teaches the compound having the benzofuro[3,2-d]pyrimidine skeleton can be used, and also notes that these compounds have a high electron transport property (see ¶¶156-158). In specific examples (Example 4 @ ¶¶317-330 and Example 5 @ ¶¶331-334), Inoue teaches compounds having a benzofuropyrimidne skeleton as a host compound, together with a compound having a carbazolyl group and an amine group, and a phosphorescent substance used as a light-emitting substance. Inoue does not explicitly teach the compound having the benzofuro[3,2-d]pyrimidine skeleton forms an exciplex with the compound having a carbazolyl group and an amine group, but most of the reference to the third substance in addition to the host and the phosphorescent substance in context suggests 1) the compound having the benzofuro[3,2-d]pyrimidine skeleton is the electron-transporting compound, 2) the compound having a carbazolyl group and an amine group is a hole-
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first compound comprises a first skeleton that is a benzofuro[3,2-d]pyrimidine skeleton or a benzothieno[3,2-d]pyrimidine skeleton and a second skeleton that is a carbazole skeleton, wherein the first skeleton and the second skeleton are connected via a linking group, wherein a 4-position of the first skeleton is bonded to the linking group, wherein a 2-position of the first skeleton is bonded to a hydrogen, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, electron-transporting hosts which could be used to form an exciplex together with hole-transporting hosts, as these compounds, such as compound 300, are identified as suitable electron-transporting hosts). See MPEP §2144.07.
Regarding the compound which readily accepts holes / has a hole-transporting property, Inoue teaches that preferred compounds which have a hole-transport property and can be used as a host material include compounds having an aromatic amine skeleton and compounds having a carbazole skeleton which lead to a reduction in driving voltage (see ¶161), and moreover, the exemplified compounds include those having a carbazole skeleton and an aromatic amine skeleton. 
In specific examples (Example 4 @ ¶¶317-330 and Example 5 @ ¶¶331-334), Inoue teaches compounds having a benzofuropyrimidne skeleton as a host compound, together with a compound having a carbazolyl group and an amine group, and a phosphorescent substance used as a light-emitting substance. Inoue does not explicitly d]pyrimidine skeleton, but most of the reference to the third substance in addition to the host and the phosphorescent substance in context suggests 1) the compound having the benzofuro[3,2-d]pyrimidine skeleton is the electron-transporting compound, 2) the compound having a carbazolyl group and an amine group is a hole-transporting compound, and suggests that this combination of materials may have been intended to form an exciplex.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second organic compound comprise a carbazole skeleton and an aromatic amine skeleton, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, hole-transporting hosts which could be used to form an exciplex together with an electron-transporting host, as these compounds, such as PCBBIF, are suggested as suitable hole-transporting hosts). See MPEP §2144.07.
While Inoue teaches the above for a phosphorescent substance, Inoue does not teach an exciplex in combination with a fluorescent substance, wherein the triplet excitation energy level of the exciplex is higher than a triplet excitation energy level of the fluorescent substance.
Liu teaches an OLED having an exciplex host and a fluorescent dopant; RISC allows triplet to singlet upconversion, and hence, a high efficiency can be obtained with a fluorescent dopant (see last ¶). Liu additionally teaches conventional fluorescent dopants are widely available, have good fluorescence quantum efficiency, and cover a wide range of emission spectr[a] with good color purities (see ¶2). Regarding the see Fig. 1a; while this is a specific example, in the exciplex, the singlet and triplet energies are close in energy, and the singlet energy of the exciplex host is larger than the singlet energy of the fluorescent dopant, in order to achieve energy transfer. The singlet energy of the fluorescent dopant is necessarily larger than the triplet energy, hence, S1,exciplex > T1,exciplex, but S1,exciplex ~ T1,exciplex and S1,exciplex > S1,guest, suggesting T1,exciplex > T1,guest).
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to replace Inoue’s phosphorescent substance with a fluorescent substance, wherein the triplet excitation energy level of the exciplex is higher than a triplet excitation energy level of the fluorescent substance, as Liu teaches that fluorescent substances can achieve high efficiencies when combined with an exciplex host and are widely available, have good fluorescence quantum efficiency, and cover a wide range of emission spectra with good color purities.
The combination of references does not explicitly teach the exciplex exhibits thermally activated delayed fluorescence (TADF), wherein an energy difference between a singlet excitation energy level of the exciplex and a triplet energy level of the exciplex is greater than or equal to 0 eV and less than or equal to 0.2 eV.
However, Inoue teaches that the exciplex is in a state where the triplet level and the singlet level are close to each other (see ¶179), and instant specification teaches that where an energy difference between a singlet excited state and a triplet excited state is small, i.e. energies are close to each other, TADF is obtained (see ¶8).
ST of 0−50 meV = 0−0.05 eV, and also allow for efficient reverse intersystem crossing, and then suggests that exciplexes intrinsically exhibit TADF (see ¶3, as well as ¶2; small ΔEST allows for reverse intersystem crossing and therefore TADF). Alternatively, Liu teaches that an exciplex host system with TADF characteristics allows high efficiency, low operating voltage of OLEDs with good color purities (ibid.).
Therefore, at the effective filing date of the claimed invention, the exciplex would either intrinsically / inherently exhibit TADF, or it would have been obvious to one of ordinary skill in the art to have the exciplex exhibit TADF in order to allow high efficiency, low operating voltage, and good color purity, and additionally, it would have been obvious to one of ordinary skill in the art to have a triplet energy level of the exciplex is greater than or equal to 0 eV and less than or equal to 0.2 eV, as Inoue teaches the energies should be close to each other in energy, and Liu teaches that “close” suggests on the order of 0−50 meV = 0−0.05 eV in order to achieve RISC.
Modified Inoue does not explicitly wherein the fluorescent substance comprises at least two branched alkyl groups each having 3 to 10 carbon atoms.
However, Inoue notes that fluorescent dopants may include a variety of compounds, many of these having alkyl groups, and some of these compounds having two or more tert-butyl groups, i.e. at least two branched alkyl groups each having 4 carbon atoms (see ¶154, PCBAPA, DPABPA). Hence, Inoue suggests that this particular functionality is suitable for fluorescent dopants (which is not surprising, given that alkyl groups do not preclude a substance from being fluorescent).


Claim 3. Inoue teaches a light-emitting element (see Fig. 1 and ¶¶139-189) comprising:
A first electrode (101);
A light-emitting layer over the first electrode (113),
A second electrode over the light-emitting layer (102),
Wherein the layer includes a first layer comprising a phosphorescent substance (light-emitting layer comprises light-emitting substance, which can be phosphorescent; see ¶¶156-154, and, in the case where a phosphorescent is used as the light-emitting substance, it is preferable that the light-emitting layer include a host and a third substance, wherein the host and the third substance form an exciplex),
a first organic compound (host material which readily accepts electrons / has an electron-transport property; see ¶¶178-180),
and a second organic compound (third substance which readily accepts holes / has a hole-transport property; see ¶¶178-180
wherein the first organic compound and the second organic compound are configured to form an exciplex (per above),
While Inoue teaches that the combination of the host material and the third substance form an exciplex in general, in order to obtain high energy transfer efficiency (see ¶¶178-179), and that preferred combinations of host materials and third substances which form an exciplex include a compound which readily accepts electrons and a compound which readily accepts holes (see ¶180), Inoue does not explicitly teach the first compound comprises a first skeleton that is a benzofuro[3,2-d]pyrimidine skeleton or a benzothieno[3,2-d]pyrimidine skeleton and a second skeleton that is a carbazole skeleton, wherein the first skeleton and the second skeleton are connected via a linking group, wherein a 4-position of the first skeleton is bonded to the linking group, wherein a 2-position of the first skeleton is bonded to a hydrogen, nor the second organic compound comprises a carbazole skeleton and an aromatic amine skeleton; however, it would have been obvious to one of ordinary skill in the art to have the light-emitting element meet these claimed limitations for the same reasons set forth in the rejection of claim 2, above
While Inoue teaches the above for a phosphorescent substance, Inoue does not teach an exciplex in combination with a fluorescent substance, wherein the triplet excitation energy level of the exciplex is higher than a triplet excitation energy level of the fluorescent substance; however, it would have been obvious to one of ordinary skill in the art to have the light-emitting element meet these claimed limitations for the same reasons set forth in the rejection of claim 2, in view of Liu, above.
explicitly teach the exciplex exhibits thermally activated delayed fluorescence (TADF), wherein an energy difference between a singlet excitation energy level of the exciplex and a triplet energy level of the exciplex is greater than or equal to 0 eV and less than or equal to 0.2 eV, wherein a triplet excitation energy of the exciplex is converted to a singlet excitation energy of the exciplex by reverse intersystem crossing.
However, Inoue teaches that the exciplex is in a state where the triplet level and the singlet level are close to each other (see ¶179), and instant specification teaches that where an energy difference between a singlet excited state and a triplet excited state is small, i.e. energies are close to each other, TADF is obtained (see ¶8).
Liu teaches that exciplexes, which are formed with charge-transfer characters between electron-donating and electron-accepting molecules, show intrinsically small ΔEST of 0−50 meV = 0−0.05 eV, and also allow for efficient reverse intersystem crossing, and then suggests that exciplexes intrinsically exhibit TADF (see ¶3, as well as ¶2; small ΔEST allows for reverse intersystem crossing and therefore TADF). Alternatively, Liu teaches that an exciplex host system with TADF characteristics allows high efficiency, low operating voltage of OLEDs with good color purities (ibid.).
Therefore, at the effective filing date of the claimed invention, the exciplex would either intrinsically / inherently exhibit TADF, or it would have been obvious to one of ordinary skill in the art to have the exciplex exhibit TADF in order to allow high efficiency, low operating voltage, and good color purity, and additionally, it would have been obvious to one of ordinary skill in the art to have a triplet energy level of the exciplex is greater than or equal to 0 eV and less than or equal to 0.2 eV wherein a 
Modified Inoue does not explicitly wherein the fluorescent substance comprises at least two branched alkyl groups each having 3 to 10 carbon atoms; however, the examiner believes this limitation would have been obvious for the same reasons set forth in the rejection of claim 2, above.

Claim 4. Modified Inoue teaches or suggests the light-emitting element according to claim 2, wherein a singlet excitation energy of the exciplex is transferred from the singlet excitation energy level of the exciplex to a singlet excitation energy level of the fluorescent substance (suggested by Liu, Fig. 1a, when using a fluorescent substance with an exciplex, S1,exciplex → S1,guest).

Claim 5. Modified Inoue teaches or suggests the light-emitting element according to claim 4, wherein fluorescence is emitted from the singlet excitation energy level of the fluorescent substance (suggested by Liu, Fig. 1a, fluorescence from S1,guest has a yield of 100%).

Claim 6. Modified Inoue teaches or suggests the light-emitting element according to claim 2, wherein the second skeleton is the carbazole skeleton, and wherein a 9-position of the carbazole skeleton is bonded to the linking group (see compound 300).

Claim 7. Modified Inoue teaches or suggests the light-emitting element according to claim 2, wherein the linking group is a 3,3’-biphenyldiyl group (which falls within the claimed scope of “a bivalent group having 12 carbon atoms”).

Claim 8. Modified Inoue teaches or suggests the light-emitting element according to claim 7, wherein the linking group is a 3,3’-biphenyldiyl group (which falls within the claimed scope of “a bivalent aromatic hydrocarbon group having 12 carbon atoms”).

Claim 10. Modified Inoue teaches or suggests the light-emitting element according to claim 2, wherein an emission spectrum of the exciplex overlaps with a lowest-energy absorption band of the fluorescent substance (the fluorescence spectrum and the phosphorescence spectrum of the exciplex can have a large overlap with an absorption corresponding to transition of the guest molecule from the singlet ground state to the triplet excited state and thus a light-emitting element having high energy transfer efficiency can be obtained; see ¶179; this is likewise suggested by Liu, as there is overlap between absorption of fluorescent substance and emission/PL spectrum of the exciplex; see Fig. 2).

Claim 11. Modified Inoue teaches or suggests a light-emitting device (see ¶233 and Fig. 7D; electronic device comprises the light-emitting device; electronic device may be a mobile phone
The light emitting device according to claim 2;
And a sensor, an operation button, a speaker, or a microphone (see ¶¶239-246, which details sensor, operation button, speaker, and microphone).

Claim 12. Modified Inoue teaches or suggests a light-emitting device (see ¶233 and Figs. 7A to 7D; electronic device comprises the light-emitting device; electronic device may be a television, computer, game machine, or mobile phone) comprising:
The light emitting device according to claim 2;
And a housing (each device has a housing; see ¶234, ¶¶237-239).

Claim 13. Modified Inoue teaches or suggests the light-emitting element according to claim 3, wherein a singlet excitation energy of the exciplex is transferred from the singlet excitation energy level of the exciplex to a singlet excitation energy level of the fluorescent substance (suggested by Liu, Fig. 1a, when using a fluorescent substance with an exciplex, S1,exciplex → S1,guest).

Claim 14. Modified Inoue teaches or suggests the light-emitting element according to claim 13, wherein fluorescence is emitted from the singlet excitation energy level of the fluorescent substance (suggested by Liu, Fig. 1a, fluorescence from S1,guest has a yield of 100%).

see compound 300).

Claim 16. Modified Inoue teaches or suggests the light-emitting element according to claim 3, wherein the linking group is a 3,3’-biphenyldiyl group (which falls within the claimed scope of “a bivalent group having 12 carbon atoms”).

Claim 17. Modified Inoue teaches or suggests the light-emitting element according to claim 16, wherein the linking group is a 3,3’-biphenyldiyl group (which falls within the claimed scope of “a bivalent aromatic hydrocarbon group having 12 carbon atoms”).

Claim 19. Modified Inoue teaches or suggests the light-emitting element according to claim 3, wherein an emission spectrum of the exciplex overlaps with a lowest-energy absorption band of the fluorescent substance (the fluorescence spectrum and the phosphorescence spectrum of the exciplex can have a large overlap with an absorption corresponding to transition of the guest molecule from the singlet ground state to the triplet excited state and thus a light-emitting element having high energy transfer efficiency can be obtained; see ¶179; this is likewise suggested by Liu, as there is overlap between absorption of fluorescent substance and emission/PL spectrum of the exciplex; see Fig. 2).

Claim 20. Modified Inoue teaches or suggests a light-emitting device (see ¶233 and Fig. 7D; electronic device comprises the light-emitting device; electronic device may be a mobile phone) comprising:
The light emitting device according to claim 3;
And a sensor, an operation button, a speaker, or a microphone (see ¶¶239-246, which details sensor, operation button, speaker, and microphone).

Claim 21. Modified Inoue teaches or suggests a light-emitting device (see ¶233 and Figs. 7A to 7D; electronic device comprises the light-emitting device; electronic device may be a television, computer, game machine, or mobile phone) comprising:
The light emitting device according to claim 3;
And a housing (each device has a housing; see ¶234, ¶¶237-239).

Claim 26. Modified Inoue teaches or suggests the light-emitting device according to claim 2, but not explicitly wherein the fluorescent substance comprises a fused ring having four benzene rings in combination with alkyl groups.
However, Inoue suggests that TBP is an acceptable dopant, and TBP has a perylene ring system, which has four benzene rings (see ¶154).  
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the fluorescent substance comprises a fused ring having 

Claim 28. Modified Inoue teaches or suggests the light-emitting device according to claim 3, but not explicitly wherein the fluorescent substance comprises a fused ring having four benzene rings in combination with alkyl groups.
However, Inoue suggests that TBP is an acceptable dopant, and TBP has a perylene ring system, which has four benzene rings (see ¶154).  
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the fluorescent substance comprises a fused ring having four benzene rings in combination with alkyl groups, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, fluorescent dopants, with reasonable expectation suggested by Inoue’s inclusion as a suitable fluorescent dopant). See MPEP §2144.07.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, et al., US-20140291645-A1, in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030, as applied to claims 2-3, above, and further in view of Lee, et al. "An exciplex forming host Advanced Functional Materials 25.3 (2015): 361-366.

Claim 9. Modified Inoue teaches or suggests the light-emitting element according to claim 2, but not explicitly wherein a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the exciplex.
Lee teaches an OLED having an exciplex co-host and a dopant. Lee teaches when the triplet energy levels of at least one of the hosts is lower than a triplet excitation energy level of the host, energy can be transferred from the exciplex to one of the host materials, and hence, energy transfer to the dopant is not efficient (see Fig. 3 and p. 364, ¶1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the exciplex in order to prevent energy transfer from the exciplex to one of the host materials, and prevent inefficient energy transfer to the dopant.

Claim 18. Modified Inoue teaches or suggests the light-emitting element according to claim 3, but not explicitly wherein a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the exciplex.
see Fig. 3 and p. 364, ¶1).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the exciplex in order to prevent energy transfer from the exciplex to one of the host materials, and prevent inefficient energy transfer to the dopant.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, et al., US-20140291645-A1, in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030, as applied to claims 2-3, above, and further in view of Nakanotani, et al., US-20160190478-A1.

Claim 26. Modified Inoue teaches or suggests the light-emitting device according to claim 2, but not explicitly wherein the fluorescent substance comprises a fused ring having four benzene rings in combination with alkyl groups.
Adachi teaches TBRb, the claimed compound, is a green fluorescent emitter (see ¶321 2.18 eV = 566 nm; N.B. compounds similar to those taught by Inoue were used with green phosphorescent emitters; see Examples 4 and 5). Hence, Adachi suggests this dopant would work with the compounds suggested by Inoue. 
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the fluorescent substance comprises a fused ring having four benzene rings in combination with alkyl groups, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, fluorescent dopants, with reasonable expectation suggested by Inoue’s inclusion as a suitable fluorescent dopant). See MPEP §2144.07.

Claim 27. Modified Inoue teaches or suggests the light-emitting device according to claim 2, but not wherein the fluorescent substance is 2,8-di-tert-butyl-5,11-bis(4-tert-butylphenyl)-6,12-diphenyltetracene, although Inoue does teach tetracene-containing fluorescent compounds (see ¶154).
Adachi teaches TBRb, the claimed compound, is a green fluorescent emitter (see ¶321 2.18 eV = 566 nm; N.B. compounds similar to those taught by Inoue were used with green phosphorescent emitters; see Examples 4 and 5). Hence, Adachi suggests this dopant would work with the compounds suggested by Inoue. 
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the fluorescent substance be 2,8-di-tert-butyl-5,11-bis(4-tert-butylphenyl)-6,12-diphenyltetracene, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, fluorescent dopants, with reasonable expectation suggested by Inoue’s inclusion as a suitable fluorescent dopant). See MPEP §2144.07.

Claim 28. Modified Inoue teaches or suggests the light-emitting device according to claim 3, but not explicitly wherein the fluorescent substance comprises a fused ring having four benzene rings in combination with alkyl groups.
Adachi teaches TBRb, the claimed compound, is a green fluorescent emitter (see ¶321 2.18 eV = 566 nm; N.B. compounds similar to those taught by Inoue were used with green phosphorescent emitters; see Examples 4 and 5). Hence, Adachi suggests this dopant would work with the compounds suggested by Inoue. 
Hence, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the fluorescent substance comprises a fused ring having four benzene rings in combination with alkyl groups, as this would have been the selection of known materials based on their suitability for their intended purpose (in this case, fluorescent dopants, with reasonable expectation suggested by Inoue’s inclusion as a suitable fluorescent dopant). See MPEP §2144.07.

Claim 29. Modified Inoue teaches or suggests the light-emitting device according to claim 2, but not wherein the fluorescent substance is 2,8-di-tert-butyl-5,11-bis(4-tert-butylphenyl)-6,12-diphenyltetracene, although Inoue does teach tetracene-containing fluorescent compounds (see ¶154).
Adachi teaches TBRb, the claimed compound, is a green fluorescent emitter (see ¶321 2.18 eV = 566 nm; N.B. compounds similar to those taught by Inoue were used with green phosphorescent emitters; see Examples 4 and 5). Hence, Adachi suggests this dopant would work with the compounds suggested by Inoue. 
.

Claims 2-8, 10-17, 19-21, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, et al., US-20140291645-A1, in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030, and Nakanotani, et al., US-20160190478-A1.

Rationale is the same as the parallel rejections over Inoue and Liu, and further in view of Nakanotani, above, but using the specific dopant taught by Nakanotani to meet the limitation “the fluorescent substance comprises at least two branched alkyl groups each having 3 to 10 carbon atoms” fluorescent dopant in claims 2-3, instead of simply in dependent claims 26-29.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, et al., US-20140291645-A1, in view of Liu, et al. "Nearly 100% Triplet Harvesting in Conventional Fluorescent Dopant‐Based Organic Light‐Emitting Devices Through Energy Transfer from Exciplex." Advanced Materials 27.12 (2015): 2025-2030, and et al., US-20160190478-A1, as applied to claims 2-3, above, and further in view of Lee, et al. "An exciplex forming host for highly efficient blue organic light emitting diodes with low driving voltage." Advanced Functional Materials 25.3 (2015): 361-366.

Rationale is the same as in the parallel rejections over Inoue and Liu, and further in view of Lee, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721